MADDOX, Justice.
' Petition of Reserve Insurance Company for Certiorari to the Court of Civil Ap*111peals to review and revise the judgment and decision of that court in Reserve Insurance Company v. Allstate Insurance Company, 8 Div. 37, 46 Ala.App. 678, 248 So.2d 576, is denied.
The denial of a petition for writ of certiorari to either of our courts of appeal does not necessarily indicate our approval of all the language used nor of the statements of law made in the opinion of that court. See Mobile Pure Milk Co. v. Coleman, 230 Ala. 432, 161 So. 829 (1935); In re Opelika Coca-Cola Bottling Co., Inc. v. Johnson, 286 Ala. 460, 241 So.2d 331 (1970).
Writ denied.
HEFLIN, C. J., and LAWSON, MERRILL and PIARWOOD, JJ., concur.